internal_revenue_service number release date index number ------------------ ------------------------------ ------------------------------------ --------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ----------------------------------------------------- telephone number -------------------- refer reply to cc fip plr-105442-12 date date ----- ----- legend taxpayer ---------------------------------------------------- ---------------------------------------------- subsidiary ---------------------------------------------------- ------------------- state ------------ dear --------------- this is in response to a letter dated date requesting a ruling on behalf of taxpayer and subsidiary hereafter collectively taxpayer that ownership of excess servicing spreads constitutes a real_estate asset and income from the excess servicing spreads will be treated as interest on obligations secured_by mortgages on real_property for purposes of sec_856 of the internal_revenue_code facts taxpayer is a state corporation that has elected to be treated as a real_estate_investment_trust reit pursuant to sec_856 through of the code taxpayer uses the overall accrual_method of accounting and the calendar_year for its taxable_year subsidiary is currently a qualified_reit_subsidiary of and is disregarded as an entity from taxpayer after receipt of a favorable ruling taxpayer intends to take the plr-105442-12 necessary steps to establish subsidiary as a freestanding publicly traded reit pursuant to sec_856 through of the code originators of mortgage loans often bundle and sell the mortgages loans they originate buyers of mortgage loans will typically either service the mortgages loans themselves or enter into a servicing agreement with respect to the loans the servicer under the servicing agreement may be the originator of the mortgages or a third-party servicer in consideration for performing mortgage servicing activities a servicer will generally retain the right to receive a portion of the interest payments made by the borrowers with respect to the pool of mortgages being serviced the amount of interest retained by the servicer the mortgage servicing spread will be treated in part by the servicer as reasonable_compensation for services performed the portion of a mortgage servicing spread that exceeds reasonable_compensation for services performed the excess servicing spread represents a continuing investment in the interest component of the underlying mortgage pool see eg section dollar_figure of revproc_91_50 1991_2_cb_778 a servicer may desire to sell all or a portion of its excess servicing spread to a passive investor such as taxpayer taxpayer proposes to purchase excess servicing spreads in any purchase of an excess servicing spread by taxpayer the portion of the mortgage servicing spread retained by the servicer together with ancillary income retained by the servicer will equal or exceed the reasonable_compensation of the selling servicer thus taxpayer will acquire only the excess servicing spread of a mortgage servicing spread taxpayer intends to acquire excess servicing spreads pursuant to two types of acquisition agreements under the first type taxpayer would acquire excess servicing spreads that exist at the time the acquisition agreement is entered into current spread agreements under the second type of acquisition agreement taxpayer would have the right or obligation to acquire and the relevant selling servicer would have the right or obligation to sell excess servicing spreads that will be created in connection with loan origination and securitization transactions that take place in the future future spread agreements future spread agreements may relate either to refinancings of existing mortgages that underlie excess servicing spreads owned by taxpayer or to entirely new mortgages with new borrowers a future spread agreement may require taxpayer to pay all or a portion of the purchase_price for the excess servicing spread at the time the future spread agreement is entered into alternatively a future spread agreement may require taxpayer to pay for the excess servicing spread at the time it is acquired by taxpayer based on a price that either is determined at that time or is fixed at the time the future spread agreement is entered into in situations where the plr-105442-12 amount_paid or to be paid_by taxpayer for the excess servicing spread is fixed at the time a future spread agreement is entered into the price will reflect the parties’ expectations regarding interest rates the level of future loan origination and refinancing activity and other economic factors including the health of the economy in general and the real_estate market in particular taxpayer’s right to receive payments in respect of the excess servicing spreads may be senior to subordinate to or pari passu with the servicer’s right to receive the portion of the mortgage servicing spread owned by the servicer accordingly if the borrowers on the underlying mortgage loans do not pay the full amount of interest due on those loans the amount received by taxpayer will vary depending on the amount of interest_paid by the borrowers and the priority scheme adopted with respect to the particular excess servicing spread to which those mortgage loans relate certain excess servicing spread arrangements may require the relevant servicer to make advances of principal and interest to investors including taxpayer either in the pool or in individual mortgages in the pool in respect of its excess servicing spread such servicer advances are customary features of certain types of mortgage pools servicer advances are designed to ensure that payments received by investors with respect to a pool of mortgages are level from month to month not taking into account prepayments or foreclosures thus if a handful of borrowers in a mortgage pool fail to make their monthly mortgage payments on time servicer advances may prevent those late payments from causing undue variations in the investors’ payment streams servicer advances are made with the expectation that they will be repaid in full and a servicer’s right to repayment of a servicer advance ranks senior to the right of investors to receive other_payments on the underlying mortgages including amounts received upon foreclosure or liquidation each excess servicing spread agreement entered into by taxpayer will require the selling servicer to perform all mortgage servicing activities with respect to the underlying mortgage loans taxpayer will not and will not be required or permitted to perform any services in order to acquire or maintain its interest in an excess servicing spread additionally taxpayer will have no right to control the manner in which the selling servicer services the underlying mortgage loans with respect to which taxpayer owns an excess servicing spread termination of the selling servicer for cause as the servicer of the mortgage loans underlying an excess servicing spread will terminate taxpayer’s rights in respect of the excess servicing spread if the selling servicer is terminated other than for cause the proceeds of either the sale of the bundled mortgage servicing rights or a termination_payment from the relevant buyer or investor will be disbursed to each of selling servicer and taxpayer in accordance with their respective interests ownership of an excess servicing spread does not provide taxpayer with any rights with respect to any income earned by any servicer or any of its affiliates from any other source plr-105442-12 law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from sources that include interest and sec_856 provides that at least percent of a reit’s gross_income be derived from sources including interest on obligations secured_by mortgages on real_property or on interests_in_real_property moreover sec_856 provides that at least percent of the value of a reit’s assets must be represented by real_estate_assets cash or cash items and government securities pursuant to sec_856 the term real_estate_assets includes interests in mortgages on real_property sec_1286 defines the term bond as a bond debenture note or certificate or other evidence_of_indebtedness sec_1286 defines the term coupon as any right to receive interest on a bond whether or not evidenced by a coupon in revrul_91_46 1991_2_cb_358 the taxpayer was a mortgage company in the business of originating and servicing mortgages when transferring a pool of mortgages the taxpayer entered into a contract to service the mortgages under which taxpayer was obligated to collect monthly mortgage payments from the borrowers and remit those payments to the owner of the mortgages accumulate escrows for the payment of insurance and taxes and disburse those funds as the payments came due maintain records relating to the mortgages and handle delinquency problems the mortgage servicing contract provided that the taxpayer was entitled to receive amounts from interest payments collected on the mortgages in an amount that was greater than the minimum annual amount allowable for normal servicing of mortgages of the type sold by the taxpayer the ruling states to some extent taxpayer’s rights to receive amounts under the mortgage servicing contract are rights to receive reasonable_compensation for the services that the contract requires taxpayer to perform because of the nature of these services it is traditional in the mortgage servicing industry to compensate services with amounts of interest collected on the mortgages serviced therefore to the extent that taxpayer’s rights to receive amounts under the mortgage servicing contract represent rights to receive reasonable_compensation for services to be performed under the contract they will be treated as rights to receive compensation from the purchaser however to the extent that the contract entitles taxpayer to receive amounts in excess of reasonable_compensation for services taxpayer’s rights to receive amounts from interest payments collected on the mortgages will be treated as coupons under sec_1286 plr-105442-12 revrul_91_46 holds that to the extent that amounts received are treated as payments with respect to stripped coupons they are treated as received directly by the holder from the mortgagors in the instant case taxpayer represents that it will acquire only excess servicing spreads pursuant to revrul_91_46 the excess servicing spread is treated as a coupon under sec_1286 giving rise to the right to receive interest_income the amounts taxpayer will receive from an excess servicing spread are based on a fixed percentage of the outstanding principal amounts of the serviced mortgages and will not be renegotiated during the term of the service_contract therefore the amounts taxpayer will receive from excess servicing spread do not depend in whole or in part on the income or profits of the servicer although taxpayer would not receive any interest_income from excess servicing spread if the servicer is terminated for cause such a remote contingency does not adversely impact the characterization of either the excess servicing spread as an interest in mortgages on real_property or the interest_income received as interest on obligations secured_by mortgages on real_property acquisition of an excess servicing spread through a future spread agreement does not alter the character of the excess servicing spread for tax purposes the classification of an asset is not affected by the manner in which that asset was acquired and specifically is not affected by the fact that it was acquired pursuant to a prior agreement for example a parcel of real_property that is a real_estate asset within the meaning of sec_856 does not cease to be a real_estate asset because the purchaser agreed to acquire the property before closing on the acquisition thus the fact that taxpayer may acquire certain of its excess servicing spreads pursuant to one or more future spread agreements does not change the characterization of the excess servicing spreads for purposes of the asset and income tests in sec_856 neither sec_856 nor revrul_91_46 distinguishes between junior and senior interest in mortgages contingency of priority in receiving income is not relevant to the analysis of the characterization of the income to be received thus the fact that taxpayer’s rights to receive payments in respect of an excess servicing spread may be subordinate to senior to or pari passu with the servicer’s rights to receive a portion of the mortgage servicing spread does not alter the tax classification of the excess servicing spread as an ownership_interest in the underlying mortgage loans for purposes of sec_856 servicer advances are customary features of certain types of mortgage pools are designed to ensure that payments received by investors are level from month to month without regard to prepayments or foreclosures and are issued with the expectation that they will be repaid in full taxpayer as an investor in the underlying mortgage pool through its ownership of an excess servicing spread will be treated as any other investor in the mortgage pool that receives a servicer advance ie the leveling to the extent possible of its receipt of monthly income from the underlying plr-105442-12 mortgages in this regard the servicer advance is a form of credit enhancement with respect to the mortgage pool to which it relates at all events the character of the interest_income received by taxpayer and other investors in the mortgage pool will not be altered by the existence of a servicer advance accordingly we rule that the an excess servicing spread acquired by taxpayer is an interest in mortgages on real_property and thus a real_estate asset for purposes of sec_856 and further that interest_income received by taxpayer from an excess servicing spread will be considered as derived from interest on obligations secured_by mortgages on real_property for purposes of sec_856 except as specifically ruled upon no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code additionally no opinion is expressed regarding whether the servicer properly characterized the amounts acquired by taxpayer as excess servicing and therefore treated as stripped coupons or whether either sec_1286 or revrul_91_46 was properly applied to such amounts this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely jonathan silver jonathan silver acting chief branch office of associate chief_counsel financial institutions products
